DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on February 5, 2021. 
Currently claims 1-20 are pending, Claims 1, 11 and 20 are independent.  

Continuation
This application is a continuation application of U.S. application no. 14/688619 filed on 04/16/2015 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The added subject matter which is not in the original specification is as follows:
Claim 2 recites “scanning a code related to making the reservation”, which is not disclosed in the specification and no known feature in the originally filed specification to support this limitations. Applicant is required to cancel or amend the claims in accordance with written description requirements. See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 U.S.P.Q.2d 1161 (Fed. Cir. 2010).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, Claims 1-10 are directed to an apparatus comprising at least one memory and at least one processor, which falls within the statutory category of a machine; and claims 11-19 are directed to a non-transitory computer-readable medium embodying a computer program, which falls within the statutory category of a product. Claim 20 are directed to a method for supporting restaurant incubation without tied to a particular machine for performing the steps, which falls outside of the four statutory categories. However, claim 20 will be included in Step 2 Analysis for the purpose of compact prosecution.
With respect to claim 20, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claims for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test). 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method as representative. Claim 20 recites the limitations of “obtaining customer information related to a mobile device of a customer and restaurant information related to performances of a first and second restaurant, receiving a first request to make a reservation at the first restaurant, determining that the first request cannot be satisfied at the first restaurant, identifying the second restaurant that satisfies the first request, and adjusting the performance of the second restaurant and the performance of the first restaurant based on the second restaurant satisfying the first request”. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (including observation, evaluation, judgement, opinion) or by a human using pen and paper. The mere nominal recitation of “receiving, from the mobile device” does not preclude the steps from practically being performed in the mind, for example, a user is able to receiving a first request to make a reservation by listening to the mobile device. Thus, the claim falls within the mental processes grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea.  
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 20 recites no additional element for performing the steps, when given the broadest reasonable interpretation, a machine is not required in the claim. Even if claim 20 recites the additional elements of “at least one processor” as recited in claim 1 for performing the steps, and the request is received from a mobile device over a network. These additional elements are recited at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving and transmitting information over a network. For example, the specification discloses “The type of processing devices 210 include microprocessors, microcontrollers, digital signal processors, field programmable gate arrays, application specific integrated circuits, and discreet circuitry” (see ¶ 38); and “receiving a request for a reservation over the Internet, by text message, by email, or by phone” (see ¶ 76).  Thus, none of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 20 recites no additional element for performing the steps, when given the broadest reasonable interpretation, a machine is not required in the claim. Even if claim 20 recites the additional elements of “at least one processor” as recited in claim 1 for performing the steps, and the request is received from a mobile device over a network. These additional elements are recited at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving and transmitting information over a network. For example, the specification discloses “The type of processing devices 210 include microprocessors, microcontrollers, digital signal processors, field programmable gate arrays, application specific integrated circuits, and discreet circuitry” (see ¶ 38); and “receiving a request for a reservation over the Internet, by text message, by email, or by phone” (see ¶ 76). Taking the claim elements separately and as an ordered combination, the processor, at best, the “at least one processor” may perform the step of “receiving information from the mobile device [over a wireless network]; and “transmitting information to the mobile device [over a wireless network]”. However, using generic computer components for performing generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-10 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims 11-19 and 20 parallel claims 1-10—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2013/0325526), and in view of Vishnuvajhala (US 2014/0350855). 

Regarding Claim 1, Tyler discloses an apparatus comprising: 
at least one memory configured to store customer information related to a mobile device of a customer and restaurant information related to performances of first and second restaurants (see ¶ 37, ¶ 47); and 
at least one processor (see ¶ 47) configured to: 
receive, from the mobile device, a first request to make a reservation at the first restaurant (see ¶ 38, ¶ 71, claim 1); 
determine that the first request cannot be satisfied at the first restaurant (see Fig. 3A, # 334; ¶ 12, ¶ 56, ¶ 78, ¶ 82-84, ¶ 114); and
adjust the performance of the second restaurant and the performance of the first restaurant based on the second restaurant satisfying the first request (see ¶ 12, ¶ 120-121, ¶ 153, ¶ 180).  
Tyler discloses the system determines a seating is available which satisfies the requested criteria, such as the party size, the system can prompt the user in regards to whether to seat the party at the determined location (see ¶ 84).
Tyler does not explicitly disclose the following limitations; however, Vishnuvajhala in an analogous art for managing parking location reservations discloses
identify the second restaurant that satisfies the first request (see ¶ 6, ¶ 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tyler to include the teaching of Vishnuvajhala in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution by reducing customer wait time and improving customer satisfaction. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding Claim 4, Tyler discloses the apparatus of Claim 1, wherein, to identify the second restaurant that satisfies the first request, the at least one processor is configured to: 
receive, from the mobile device, a second request to make a reservation at the second restaurant (see ¶ 38); and 
determine that the second request is able to be satisfied at the second restaurant (see ¶ 32, ¶ 74, ¶ 84).  

Regarding Claim 5, Tyler discloses the apparatus of Claim 4, wherein the at least one processor is further configured to: 
identify that the second request and the first request are related based on the stored customer information (see ¶ 178-179); and 
adjust the performance of the second restaurant and the performance of the first restaurant based on identifying that the second request is related to the first request (see ¶ 12, ¶ 61, ¶ 120-121, ¶ 153, ¶ 180).  

Regarding Claim 6, Tyler discloses the apparatus of Claim 1, wherein, to identify the second restaurant that satisfies the first request, the at least one processor is configured to: 
identify one or more accommodating restaurants able to satisfy the first request (see ¶ 29-30, ¶ 78, ¶ 95-97); and 
receive, from the mobile device, a selection of the second restaurant from the list (see ¶ 71, ¶ 90, ¶ 159).  
Tyler does not explicitly disclose the following limitations; however, Vishnuvajhala in an analogous art for managing parking location reservations discloses
transmit, to the mobile device, a list of the one or more accommodating restaurants (see ¶ 51, ¶ 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tyler to include the teaching of Vishnuvajhala in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution by reducing customer wait time and improving customer satisfaction. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding Claim 7, Tyler discloses the apparatus of Claim 1, wherein, to identify the second restaurant that satisfies the first request, the at least one processor is configured to: 
correlate a tab received from the second restaurant with the stored customer information related to the mobile device (see ¶ 154).  

Regarding Claim 8, Tyler discloses the apparatus of Claim 1, wherein: 
the mobile device is configured to connect to a wireless network of the first restaurant to request the reservation (see ¶ 154). 
Tyler does not explicitly disclose the following limitations; however, Vishnuvajhala discloses 
the at least one processor is configured to identify the second restaurant in response to the mobile device connecting to a wireless network of the second restaurant (see ¶ 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tyler to include the teaching of Vishnuvajhala in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution by reducing customer wait time and improving customer satisfaction. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
  
Regarding Claim 9, Tyler discloses the apparatus of Claim 1, wherein the at least one processor is further configured to:
 provide, to the mobile device, an estimated wait for satisfying the first request at the first restaurant (see ¶ 10, ¶ 43, ¶ 78); and 
adjust the performance of the second restaurant and the performance of the first restaurant based on the second restaurant satisfying the first request in relation to the estimated wait (see ¶ 12, ¶ 61 ¶ 120-121, ¶ 153, ¶ 180).  

Regarding Claim 10, Tyler discloses the apparatus of Claim 9, wherein the at least one processor is further configured to: 
identify a minimum amount of time of the estimated wait for the customer to move from the first restaurant to the second restaurant (see ¶ 5, ¶ 10, ¶ 44, ¶ 52, ¶ 78).  

Regarding Claim 11, Tyler discloses a non-transitory computer readable medium embodying a computer program (see ¶ 187), the computer program comprising computer readable program code that when executed causes at least one processor to: 
obtain customer information related to a mobile device of a customer and restaurant information related to performances of first and second restaurants (see ¶ 47, ¶ 80); 
receive, from the mobile device, a first request to make a reservation at the first restaurant (see ¶ 38, ¶ 71, claim 1); 
determine that the first request cannot be satisfied at the first restaurant (see Fig. 3A, # 334; ¶ 12, ¶ 56, ¶ 78, ¶ 82-84, ¶ 114); and
adjust the performance of the second restaurant and the performance of the first restaurant based on the second restaurant satisfying the first request (see ¶ 12, ¶ 61, ¶ 120-121, ¶ 153, ¶ 180).  
Tyler discloses the system determines a seating is available which satisfies the requested criteria, such as the party size, the system can prompt the user in regards to whether to seat the party at the determined location (see ¶ 84).
Tyler does not explicitly disclose the following limitations; however, Vishnuvajhala in an analogous art for managing parking location reservations discloses
identify the second restaurant that satisfies the first request (see ¶ 6, ¶ 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tyler to include the teaching of Vishnuvajhala in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution by reducing customer wait time and improving customer satisfaction. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding Claim 13, Tyler discloses the non-transitory computer readable medium of Claim 11, wherein the computer readable program code that when executed causes the at least one processor to identify the second restaurant that satisfies the first request comprises: 
computer readable program code that when executed cause the at least one processor to: 
receive, from the mobile device, a second request to make a reservation at the second restaurant (see ¶ 38); and 
determine that the second request is able to be satisfied at the second restaurant (see ¶ 32, ¶ 74, ¶ 84).  

Regarding Claim 14, Tyler discloses the non-transitory computer readable medium of Claim 13, wherein the computer program further comprises computer readable program code that when executed causes the at least one processor to: 
identify that the second request and the first request are related based on the obtained customer information (see ¶ 178-179); and 
adjust the performance of the second restaurant and the performance of the first restaurant based on identifying that the second request is related to the first request (see ¶ 12, ¶ 61, ¶ 120-121, ¶ 153, ¶ 180).  

Regarding Claim 15, Tyler discloses the non-transitory computer readable medium of Claim 11, wherein the computer readable program code that when executed causes the at least one processor to identify the second restaurant that satisfies the first request comprises: 
computer readable program code that when executed cause the at least one processor to: 
identify one or more accommodating restaurants able to satisfy the first request (see ¶ 29-30, ¶ 78, ¶ 95-97); 
receive, from the mobile device, a selection of the second restaurant from the list (see ¶ 71, ¶ 90, ¶ 159).  

Tyler does not explicitly disclose the following limitations; however, Vishnuvajhala in an analogous art for managing parking location reservations discloses
transmit, to the mobile device, a list of the one or more accommodating restaurants (see ¶ 51, ¶ 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tyler to include the teaching of Vishnuvajhala in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution by reducing customer wait time and improving customer satisfaction. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding Claim 16, Tyler discloses the non-transitory computer readable medium of Claim 11, wherein the computer readable program code that when executed causes the at least one processor to identify the second restaurant that satisfies the first request comprises: 
computer readable program code that when executed cause the at least one processor to correlate a tab received from the second restaurant with the obtained customer information related to the mobile device (see ¶ 154).  

Regarding Claim 17, Tyler discloses the non-transitory computer readable medium of Claim 11, wherein: 
the mobile device is configured to connect to a wireless network of the first restaurant to request the reservation (see ¶ 154).
 
Tyler does not explicitly disclose the following limitations; however, Vishnuvajhala discloses 
the computer readable program code that when executed causes the at least one processor to identify the second restaurant that satisfies the first request comprises:
computer readable program code that when executed causes the at least one processor to identify the second restaurant that satisfies the first request in response to the mobile device connecting to a wireless network of the second restaurant (see ¶ 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tyler to include the teaching of Vishnuvajhala in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution by reducing customer wait time and improving customer satisfaction. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
  
Regarding Claim 18, Tyler discloses the non-transitory computer readable medium of Claim 11, wherein the computer program further comprises computer readable program code that when executed causes the at least one processor to: 
provide, to the mobile device, an estimated wait for satisfying the first request at the first restaurant (see ¶ 10, ¶ 43, ¶ 78); and 
adjust the performance of the second restaurant and the performance of the first restaurant based on the second restaurant satisfying the first request in relation to the estimated wait (see ¶ 12, ¶ 61, ¶ 120-121, ¶ 153, ¶ 180).  

Regarding Claim 19, Tyler discloses the non-transitory computer readable medium of Claim 18, wherein the computer program further comprises computer readable program code that when executed causes the at least one processor to: 
identify a minimum amount of time of the estimated wait for the customer to move from the first restaurant to the second restaurant (see ¶ 5, ¶ 10, ¶ 44, ¶ 52, ¶ 78).  

Regarding Claim 20, Tyler discloses a method comprising: 
obtaining customer information related to a mobile device of a customer and restaurant information related to performances of first and second restaurants (see ¶ 47, ¶ 80);
receiving, from the mobile device, a first request to make a reservation at the first restaurant (see ¶ 38, ¶ 71, claim 1); 
determining that the first request cannot be satisfied at the first restaurant (see Fig. 3A, # 334; ¶ 12, ¶ 56, ¶ 78, ¶ 82-84, ¶ 114); 
adjusting the performance of the second restaurant and the performance of the first restaurant based on the second restaurant satisfying the first request (see ¶ 12, ¶ 61, ¶ 120-121, ¶ 153, ¶ 180).

Tyler discloses the system determines a seating is available which satisfies the requested criteria, such as the party size, the system can prompt the user in regards to whether to seat the party at the determined location (see ¶ 84).
Tyler does not explicitly disclose the following limitations; however, Vishnuvajhala in an analogous art for managing parking location reservations discloses
identifying the second restaurant that satisfies the first request (see ¶ 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tyler to include the teaching of Vishnuvajhala in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution by reducing customer wait time and improving customer satisfaction. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler and in view of Vishnuvajhala as applied to claims 1, 4-11 and 13-20 above, and further in view of Miyagi et al., (US 2013/0059598, hereinafter: Miyagi). 

Regarding Claim 2, Tyler and Vishnuvajhala do not explicitly disclose the following limitations; however, Miyagi in an analogous art for managing hotel reservation discloses the apparatus of Claim 1, wherein the first request is initiated in response to the mobile device scanning a code related to making the reservation at the first restaurant (see ¶ 92 and ¶ 140).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tyler and in view of Vishnuvajhala to include the teaching of Miyagi in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more convenience reservation processing, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler and in view of Vishnuvajhala as applied to claims 1, 4-11 and 13-20 above, and further in view of Kvamme et al., (US 2013/0090959, hereinafter: Kvamme). 

Regarding Claim 3, Tyler and Vishnuvajhala explicitly disclose the following limitations; however Kvamme in an analogous art for restaurant management discloses the apparatus of Claim 1 wherein at least one processor is further configured to correlate the performance of the first restaurant and the performance of the second restaurant over time to identify that the performance of the second restaurant is dependent upon the performance of the first restaurant (see ¶ 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tyler and in view of Vishnuvajhala to include the teaching of Kvamme in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more profitability solution by recommending reservations to other available restaurants. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 12, Tyler and Vishnuvajhala explicitly disclose the following limitations; however Kvamme in an analogous art for restaurant management discloses the non-transitory computer readable medium of Claim 11, wherein the computer program further comprises computer readable program code that when executed causes the at least one processor to: correlate the performance of the first restaurant and the performance of the second restaurant over time to identify that the performance of the second restaurant is dependent upon the performance of the first restaurant (see ¶ 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tyler and in view of Vishnuvajhala to include the teaching of Kvamme in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more profitability solution by recommending reservations to other available restaurants. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suthar, (US 2004/0143503) discloses a system for identifying trends and tracking performance and error statistics on each restaurant to allow personnel to proactively monitor the effectiveness and take action to upgrade or replace failure components.
Tomkins et al., (US 2016/0371425) discloses a method for determining a characteristic of a location based on the number of people in a population present at the location during a time period.
Olewicz et al., (US 6973437) discloses a system for providing real time data about the performance of each restaurant in the chain in marking strategic decisions such as how to improve quality, performance, profitability and build more restaurants.
Sheryl E. Kimes, “Implementing Restaurant Revenue Management: A Five-Step Approach”, Cornell Hotel and Restaurant Administration Quarterly, Jun. 1999, Vol. 40, No. 3, pg. 16-21.
Jacob Feldman, “Optimizing Restaurant Reservation Scheduling”, HMC Senior Theses, Department of Mathematics, Harvey Mudd College, May 2010.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624